Exhibit 10.07

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

WARRANT TO PURCHASE STOCK

Corporation:  ZAMBA CORPORATION
Number of Shares:  35,000
Class of Stock:  Common
Initial Exercise Price: $0.86 (which is the average closing price of the Shares
reported for the 5 trading days immediately before the Issue Date)
Issue Date: August 2, 2001
Expiration Date: the fifth (5th) anniversary of the Issue Date

             THIS WARRANT CERTIFIES THAT, for the agreed upon value of $1.00 and
for other good and valuable consideration, SILICON VALLEY BANK ("Holder") is
entitled to purchase the number of fully paid and nonassessable shares of the
class of securities (the "Shares") of the corporation (the "Company") at the
initial exercise price per Share (the "Warrant Price") all as set forth above
and as adjusted pursuant to Article 2 of this Warrant, subject to the provisions
and upon the terms and conditions set forth in this Warrant.    Concurrently
herewith, the Company and Holder are entering into that certain Amendment to
Loan Documents, dated as of June 30, 2001, and this Warrant is the “Target Date
Warrant” referred to therein.

ARTICLE 1. EXERCISE.

                              1.1             Method of Exercise.  Holder may
exercise this Warrant by delivering a duly executed Notice of Exercise in
substantially the form attached as Appendix 1 to the principal office of the
Company.  Unless Holder is exercising the conversion right set forth in
Section 1.2, Holder shall also deliver to the Company a check for the aggregate
Warrant Price for the Shares being purchased.

                              1.2             Conversion Right.  In lieu of
exercising this Warrant as specified in Section 1.1, Holder may from time to
time convert this Warrant, in whole or in part, into a number of Shares
determined by dividing (a) the aggregate fair market value of the Shares or
other securities otherwise issuable upon exercise of this Warrant minus the
aggregate Warrant Price of such Shares by (b) the fair market value of one
Share.  The fair market value of the Shares shall be determined pursuant to
Section 1.4.

                              1.3             Intentionally Omitted

                              1.4             Fair Market Value.  If the Shares
are traded in a public market, the fair market value of the Shares shall be the
closing price of the Shares reported for the business day immediately before
Holder delivers its Notice of Exercise to the Company.  If the Shares are not
traded in a public market, the Board of Directors of the Company shall determine
fair market value in its reasonable good faith judgment.  The foregoing
notwithstanding, if Holder advises the Board of Directors in writing that Holder
disagrees with such determination, then the Company and Holder shall promptly
agree upon a reputable investment banking firm to undertake such valuation.  If
the valuation of such investment banking firm is greater than that determined by
the Board of Directors, then all fees and expenses of such investment banking
firm shall be paid by the Company.  In all other circumstances, such fees and
expenses shall be paid by Holder.                               1.5            
Delivery of Certificate and New Warrant.  Promptly after Holder exercises or
converts this Warrant, the Company shall deliver to Holder certificates for the
Shares acquired and, if this Warrant has not been fully exercised or converted
and has not expired, a new Warrant representing the Shares not so acquired.

                              1.6             Replacement of Warrants.  On
receipt of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, on delivery of an indemnity agreement reasonably satisfactory in
form and amount to the Company or, in the case of mutilation, on surrender and
cancellation of this Warrant, the Company at its expense shall execute and
deliver, in lieu of this Warrant, a new warrant of like tenor.

                              1.7             Repurchase on Sale, Merger, or
Consolidation of the Company.

                                              1.7.1.         "Acquisition".  For
the purpose of this Warrant, "Acquisition" means any sale, license, or other
disposition of all or substantially all of the assets of the Company, or any
reorganization, consolidation, or merger of the Company where the holders of the
Company's securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction.

                                              1.7.2.         Assumption of
Warrant.  Upon the closing of any Acquisition the successor/acquiring entity
shall assume the obligations of this Warrant, and this Warrant shall be
exercisable for the same securities, cash, and property as would be payable for
the Shares issuable upon exercise of the unexercised portion of this Warrant as
if such Shares were outstanding on the record date for the Acquisition and
subsequent closing.  The Warrant Price shall be adjusted accordingly.

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

                              2.1             Stock Dividends, Splits, Etc.   If
the Company declares or pays a dividend on its common stock (or the Shares if
the Shares are securities other than common stock) payable in common stock, or
other securities, subdivides the outstanding common stock into a greater amount
of common stock, or, if the Shares are securities other than common stock,
subdivides the Shares in a transaction that increases the amount of common stock
into which the Shares are convertible, then upon exercise of this Warrant, for
each Share acquired, Holder shall receive, without cost to Holder, the total
number and kind of securities to which Holder would have been entitled had
Holder owned the Shares of record as of the date the dividend or subdivision
occurred.

                              2.2             Reclassification, Exchange or
Substitution.  Upon any reclassification, exchange, substitution, or other event
that results in a change of the number and/or class of the securities issuable
upon exercise or conversion of this Warrant, Holder shall be entitled to
receive, upon exercise or conversion of this Warrant, the number and kind of
securities and property that Holder would have received for the Shares if this
Warrant had been exercised immediately before such reclassification, exchange,
substitution, or other event.  Such an event shall include any automatic
conversion of the outstanding or issuable securities of the Company of the same
class or series as the Shares to common stock pursuant to the terms of the
Company's Articles of Incorporation upon the closing of a registered public
offering of the Company's common stock.  The Company or its successor shall
promptly issue to Holder a new Warrant for such new securities or other
property.  The new Warrant shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 2 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exercise of the new Warrant. 
The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.
                              2.3             Adjustments for Combinations,
Etc.  If the outstanding shares are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased.

                              2.4             Intentionally Omitted

                              2.5             No Impairment.  The Company shall
not, by amendment of its Articles of Incorporation or through a reorganization,
transfer of assets, consolidation, merger, dissolution, issue, or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed under this
Warrant by the Company, but shall at all times in good faith assist in carrying
out of all the provisions of this Article 2 and in taking all such action as may
be necessary or appropriate to protect Holder's rights under this Article
against impairment.  If the Company takes any action affecting the Shares or its
common stock other than as described above that adversely affects Holder's
rights under this Warrant, the Warrant Price shall be adjusted downward and the
number of Shares issuable upon exercise of this Warrant shall be adjusted upward
in such a manner that the aggregate Warrant Price of this Warrant is unchanged.

                              2.6             Fractional Shares.  No fractional
Shares shall be issuable upon exercise or conversion of the Warrant and the
number of Shares to be issued shall be rounded down to the nearest whole Share. 
If a fractional share interest arises upon any exercise or conversion of the
Warrant, the Company shall eliminate such fractional share interest by paying
Holder an amount computed by multiplying the fractional interest by the fair
market value of a full Share.

                              2.7             Certificate as to Adjustments. 
Upon each adjustment of the Warrant Price, the Company at its expense shall
promptly compute such adjustment, and furnish Holder with a certificate of its
Chief Financial Officer setting forth such adjustment and the facts upon which
such adjustment is based.  The Company shall, upon written request, furnish
Holder a certificate setting forth the Warrant Price in effect upon the date
thereof and the series of adjustments leading to such Warrant Price.

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

                              3.1             Representations and Warranties. 
The Company hereby represents and warrants to the Holder as follows:

                                        (a)         [intentionally omitted]

                                        (b)        All Shares which may be
issued upon the exercise of the purchase right represented by this Warrant, and
all securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.

                                        (c)         The Capitalization Table
attached to this Warrant is true and complete as of the Issue Date in all
material respects.

                              3.2             Notice of Certain Events.  If the
Company proposes at any time (a) to declare any dividend or distribution upon
its common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend; (b) to offer for subscription pro rata
to the holders of any class or series of its stock any additional shares of
stock of any class or series or other rights; (c) to effect any reclassification
or recapitalization of common stock; (d) to merge or consolidate with or into
any other corporation, or sell, lease, license, or convey all or substantially
all of its assets, or to liquidate, dissolve or wind up; or (e) offer holders of
registration rights the opportunity to participate in an underwritten public
offering of the company's securities for cash, then, in connection with each
such event, the Company shall give Holder (1) at least 20 days prior written
notice of the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of common stock will be entitled thereto) or for determining rights to
vote, if any, in respect of the matters referred to above; (2) in the case of
the matters referred to in (c) and (d) above at least 20 days prior written
notice of the date when the same will take place (and specifying the date on
which the holders of common stock will be entitled to exchange their common
stock for securities or other property deliverable upon the occurrence of such
event); and (3) in the case of the matter referred to in (e) above, the same
notice as is given to the holders of such registration rights.
                              3.3             Information Rights.  So long as
the Holder holds this Warrant and/or any of the Shares, the Company shall
deliver to the Holder (a) promptly after mailing, copies of all notices or other
written communications to the shareholders of the Company, (b) within one
hundred twenty (120) days after the end of each fiscal year of the Company, the
annual audited financial statements of the Company certified by independent
public accountants of recognized standing and (c) such other financial
statements required under and in accordance with any loan documents between
Holder and the Company (or if there are no such requirements [or if the subject
loan(s) no longer are outstanding]), then within forty–five (45) days after the
end of each of the first three quarters of each fiscal year, the Company's
quarterly, unaudited financial statements.

                              3.4             Registration Under Securities Act
of 1933, as amended. The Company agrees that the Shares shall be subject to the
registration rights set forth for the Shares in that certain Registration Rights
Agreement, dated as of the Issue Date, between the Company and Holder (as the
same may be amended, restated, supplemented, or otherwise modified from time to
time).

ARTICLE 4. MISCELLANEOUS.

                              4.1             Term.  This Warrant is
exercisable, in whole or in part, at any time and from time to time on or before
the Expiration Date set forth above.

                              4.2             Legends.  This Warrant and the
Shares (and the securities issuable, directly or indirectly, upon conversion of
the Shares, if any) shall be imprinted with a legend in substantially the
following form (unless and until registered under the Securities Act (and, upon
such registration, the Company agrees to cooperate in the prompt removal of such
legend requested by the Holder)):

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

                              4.3             Compliance with Securities Laws on
Transfer.  This Warrant and the Shares issuable upon exercise this Warrant (and
the securities issuable, directly or indirectly, upon conversion of the Shares,
if any) may not be transferred or assigned in whole or in part without
compliance with applicable federal and state securities laws by the transferor
and the transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company).  The Company shall not require
Holder to provide an opinion of counsel if the transfer is to an affiliate of
Holder or if there is no material question as to the availability of current
information as referenced in Rule 144(c), Holder represents that it has complied
with Rule 144(d) and (e) in reasonable detail, the selling broker represents
that it has complied with Rule 144(f), and the Company is provided with a copy
of Holder s notice of proposed sale.

                              4.4             Transfer Procedure.  Subject to
the provisions of Section 4.3, Holder may transfer all or part of this Warrant
or the Shares issuable upon exercise of this Warrant (or the securities
issuable, directly or indirectly, upon conversion of the Shares, if any) at any
time to Silicon Valley Bancshares or The Silicon Valley Bank Foundation, or to
any affiliate of Holder, or, to any other transferree by giving the Company
notice of the portion of the Warrant being transferred setting forth the name,
address and taxpayer identification number of the transferee and surrendering
this Warrant to the Company for reissuance to the transferee(s) (and Holder if
applicable).  Unless the Company is filing financial information with the SEC
pursuant to the Securities Exchange Act of 1934, the Company shall have the
right to refuse to transfer any portion of this Warrant to any person who
directly competes with the Company.                              
4.5             Notices.  All notices and other communications from the Company
to the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first–class registered or certified mail at such address
as may have been furnished to the Company or the Holder, as the case may be, in
writing by the Company or such holder from time to time.   All notices to be
provided under this Warrant shall be sent to the following address:

                                                Silicon Valley Bank

                                                Attn: Treasury Department

                                                3003 Tasman Drive

                                                Santa Clara, CA  95054

 

                              4.6             Waiver.  This Warrant and any term
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

                              4.7             Attorneys Fees.  In the event of
any dispute between the parties concerning the terms and provisions of this
Warrant, the party prevailing in such dispute shall be entitled to collect from
the other party all costs incurred in such dispute, including reasonable
attorneys' fees.

[remainder of page intentionally left blank; signature page follows]
                              4.8             Governing Law.  This Warrant shall
be governed by and construed in accordance with the laws of the State of
California, without giving effect to its principles regarding conflicts of law.

 

"COMPANY"

ZAMBA CORPORATION

 

By:       \s\ Doug M. Holden

Name:  Doug M. Holden

             (Print)

Title:    President

 

By:       \s\ Michael H. Carrel

Name:  Michael H. Carrel

             (Print)

Title:    Chief Financial Officer

APPENDIX 1

 

NOTICE OF EXERCISE

 

             1.          The undersigned hereby elects to purchase __________
shares of the Common/Preferred Series _____ [Strike one] Stock of __________,
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full.

             1.          The undersigned hereby elects to convert the attached
Warrant into Shares/cash [strike one] in the manner specified in the Warrant. 
This conversion is exercised with respect to ____________ of the Shares covered
by the Warrant.

             [Strike paragraph that does not apply.]

             2.          Please issue a certificate or certificates representing
said shares in the name of the undersigned or in such other name as is specified
below:

___________________________________________
             (Name)

___________________________________________

___________________________________________
             (Address)

             3.          The undersigned represents it is acquiring the shares
solely for its own account and not as a nominee for any other party and not with
a view toward the resale or distribution thereof except in compliance with
applicable securities laws.

____________________________________
             (Signature)

____________________
             (Date)

 

 

 